421 S.E.2d 360 (1992)
STATE of North Carolina
v.
Fred Howard COFFEY, Jr.
No. 253A91.
Supreme Court of North Carolina.
October 1, 1992.
James P. Cooney, III, Charlotte, for defendant.
Ellen B. Scouten, Asst. Atty. Gen., Peter S. Gilchrist, III, Dist. Atty., for the State.

ORDER
Upon consideration of the petition filed by Defendant Appellant in this matter for a writ of certiorari to review the order of Superior Court, Mecklenburg, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied. Defendant shall, however, brief the question presented in this petition according to the expedited schedule as described herein. By order of the Court in conference, this the 1st day of October 1992."
Accordingly, only those issues which are specifically enumerated in this order shall be presented to this Court in briefs. The Defendant Appellant's new brief so limited in scope shall be filed with this Court on the 12th day of October 1992 and the State's brief will be filed on the 22nd day of October.